 

¢+ “- ‘-z

AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case

 

 

UNITED STATES DlsTRICT CoURT
soUTHERN DrsTRICT oF CALIFO A JAN 2 8 2019

 

  

 

 

 

 

UNITED STATES OF Al\/IERICA JUDGMENT IN QRHMI| _ _ E__}y ¢guR-r
V. (For Offenses Comrni GIDU’IHE DBFI€TM.HWRNIA
LUls MANUEL FLoREs-PADRON (1) BY ”E"u`r"
case Number; 3:13-CR-0396`2-alv\/ \
Brian P Funk
Defendant’s Attorney
REGISTRATION No. 71785-298
|:| ."
THE DEFENDANT:
pleaded guilty to count(S) One Of the Infol'matiOIl.
Was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of such count(s), Which involve the following offense(s):

Tit|e and Section [ Nature of Offense Count
8:1325{A),(B} - Removed A|ien Founc| ln The United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

i:i The defendant has been found not guilty on count(s)

 

|:] Count(s) are dismissed on the motion of the United States.

g Assessrnent : $IO0.00, Waived.

JVTA Assessment*: 3
i:l

;Justice for Victirns of Trafiicicing Act of 201 5, Pub. L. No. 114-22.
it No fme |:i Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

.lanuarv 25. 2019

Date of Imposition of Sentence

 

3:18-CR-03962-JM

 

 

.‘\‘ a

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: LUIS MANUEL FLORES-PADRON (1) Judgment » Page 2 of 2
CASE NUMBER: 3 : 1 3-CR-03 962-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served as to Count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|i:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

|:| as notified by the United States Marshai.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
E as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Ofiice.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on 110
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : l S-CR-O?) 962-JM

 

